     Case 2:19-cv-00450-TLN-KJN Document 78 Filed 08/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   KENNETH LEE TAYLOR,                               No. 2:19-cv-00450-TLN-KJN
12                      Plaintiff,
13          v.                                         ORDER
14   KUERSTON, et al.,
15                      Defendants.
16

17          Plaintiff Kenneth Lee Taylor (“Plaintiff”), a state prisoner proceeding through counsel,

18   has filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 08, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 77.) Neither

23   party has filed objections to the findings and recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                      1
     Case 2:19-cv-00450-TLN-KJN Document 78 Filed 08/25/20 Page 2 of 2

 1           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The Findings and Recommendations filed July 08, 2020 (ECF No. 77), are adopted in

 5   full;

 6           2. Defendants’ Motion for Summary Judgment (ECF No. 45) is DENIED as to the claim

 7   that Defendants violated Plaintiff’s Eighth Amendment rights when they allegedly threw him to

 8   the ground; Defendants’ motion is GRANTED as to all other claims.

 9           IT IS SO ORDERED.

10   DATED: August 25, 2020

11

12

13                                                             Troy L. Nunley
                                                               United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
